Opinion issued April 20, 2017




                                        In The

                               Court of Appeals
                                        For The

                           First District of Texas
                             ————————————
                               NO. 01-17-00117-CR
                            ———————————
                          IN RE JOEY SULA, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator Joey Sula seeks a writ of mandamus to compel the trial court to rule

on his motion for judgment nunc pro tunc, seeking to remove an order that he pay

restitution as a condition of parole.* Sula also has requested an emergency stay of

enforcement of the restitution order.


*
      The underlying case is The State of Texas v. Joey Sula, cause number 48258,
      pending in the 400th District Court of Fort Bend County, Texas, the
      Honorable W. G. Woods, Jr. presiding.
      We deny the petition. The motion for temporary relief and any other pending

motions are dismissed as moot.

                                 PER CURIAM
Panel consists of Justices Jennings, Higley, and Massengale.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2